ORDER

PER CURIAM.
AND NOW, this 3rd day of November, 2008, the Petition for Allowance of Appeal, treated as a Petition for Relief Pursuant to Pa.R.A.P. 123, is GRANTED. The issues are as follows:
(1) Did the Superior Court err in concluding that Petitioner’s brief filed in that court failed to comply with the requirements for an Anders1 brief?
(2) Do the requirements set forth by the Superior Court for an Anders brief extend beyond those set by the United States Supreme Court and the Pennsylvania Supreme Court?
*610The Petition Requesting Permission to Withdraw as Counsel, filed by John Martin Belli, Esquire, is GRANTED.
Justice GREENSPAN did not participate in the consideration or decision of this matter.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).